 


109 HR 3299 IH: Physician Incentives to Serve Rural America Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3299 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit against income tax to physicians who serve a substantial number of medicare beneficiaries in rural areas. 
 
 
1.Short titleThis Act may be cited as the Physician Incentives to Serve Rural America Act of 2005.  
2.Nonrefundable credit for physicians serving medicare beneficiaries in certain rural areas 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Physicians serving medicare beneficiaries in certain rural areas 
(a)Allowance of creditIn the case of an individual— 
(1)who is a physician, and 
(2)who satisfies the rural area service requirement during the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for such taxable year an amount equal to $20,000. 
(b)Credit allowed only onceThe credit allowable by this section for any taxable year shall be allowed only if elected by the taxpayer for such year. The taxpayer may make an election under this section for any taxable year only if no election by the taxpayer is in effect under this section for any prior taxable year.  
(c)Rural service requirement 
(1)In generalFor purposes of this section, the rural area service requirement is met with respect to a taxpayer if, during any 2-year period ending during the taxable year, the taxpayer furnished physicians’ services constituting at least 350 physician encounters (as defined by the Secretary in consultation with the Secretary of Health and Human Services)— 
(A)which are eligible for payment under medicare, and 
(B)which are furnished at an office, hospital, or other facility located in a rural area. 
(2)Rural areaFor purposes of paragraph (1), the term rural area means any 5-digit ZIP code that is determined, based on Rural-Urban Commuting Area (RUCA) codes ZIP code version, which were developed by the Economic Research Service in the Department of Agriculture in collaboration with the Office of Rural Health Policy in the Department of Health and Human Services— 
(A) to have a RUCA code of 7 or greater and is not classified as RUCA code 7.1, 8.1, or 10.1; or 
(B)to have a RUCA code of 4, 5, or 6, whose core Urban Cluster (as defined by the Bureau of the Census and as having RUCA codes 4s) has a total population of less than 30,000, and is not classified as RUCA code 4.1 or 5.1. The determination under the preceding sentence shall be made on the basis of the most recent and available version of the RUCA codes.  
(d)Physician; physicians’ servicesFor purposes of this section, the terms physician and physicians’ services have the meaning given to such terms by subsections (r)(1) and (q), respectively, of section 1861 of the Social Security Act (42 U.S.C. 1395x).  
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Physicians serving medicare beneficiaries in certain rural areas. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005, and to periods referred to in section 25C(c)(1) of the Internal Revenue Code of 1986 (as added by this section) ending after such date. 
 
